Case 2:20-cv-00320-JPH-MJD Document 40 Filed 03/23/21 Page 1 of 5 PageID #: 225




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 TERRANCE SWANN,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 2:20-cv-00320-JPH-MJD
                                                        )
 MARK SEVIER, et al.                                    )
                                                        )
                                Defendants.             )

               ORDER SCREENING THE SECOND AMENDED COMPLAINT
                      AND DIRECTING SERVICE OF PROCESS

         Plaintiff Terrance Swann, an inmate at Wabash Valley Correctional Facility, brings this

 action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights. Because the

 plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

 28 U.S.C. § 1915A(a) to screen his amended complaint.

                                                I.
                                       SCREENING STANDARD
         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

 portion of the amended complaint, if it is frivolous or malicious, fails to state a claim for relief, or

 seeks monetary relief against a defendant who is immune from such relief. In determining whether

 the amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the amended] complaint must contain sufficient factual matter, accepted as true, to
         state a claim for relief that is plausible on its face. A claim has facial plausibility
         when the plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.
Case 2:20-cv-00320-JPH-MJD Document 40 Filed 03/23/21 Page 2 of 5 PageID #: 226




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

 stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                             II.
                                         BACKGROUND
        The amended complaint names the following defendants in their individual capacities:

 Mark Sevier, Mr. Fitch, Ms. French, Major Davis, Mr. Bookout, Shane Nelson, Sammy Joseph,

 Justin Soldaat, Officer Dunn, and Jack Hendrix. Mr. Swann is seeking compensatory, punitive,

 and nominal damages.

        On or around June 6, 2020, Mr. Swann was assaulted by his cell mate. The cell mate suffers

 from mental illness and has a history of prior assaults. Dunn was aware of the assault but took no

 action to provide Mr. Swann with access to medical care. Sevier, Fitch, Davis, Nelson, Bookout,

 Joseph, and Soldaat were informed of the assault but took no action to protect Mr. Swann from

 additional assaults. On June 11, 2020, Mr. Swann was assaulted again by the same cell mate.

        Mr. Swann used the prison grievance process to complain about these assaults. He alleges

 that Fitch, French, and Davis had him reclassified to administrative segregation in retaliation for

 filing grievances. Hendrix made the ultimate decision to reclassify Mr. Swann to administrative

 segregation. Mr. Swann alleges that Sevier, Davis, Nelson, Fitch, French, and Bookout did not

 provide him with notice or an opportunity to be heard before he was placed in administrative

 segregation and later failed to provide him with meaningful reviews of his placement in

 administrative segregation.

        Mr. Swann also alleges Bookout and Nelson violated his right to equal protection when

 they allowed white prisoners to be housed with cellmates of their choosing but denied the same

 privilege to black prisoners.


                                                 2
Case 2:20-cv-00320-JPH-MJD Document 40 Filed 03/23/21 Page 3 of 5 PageID #: 227




                                                III.
                                            DISCUSSION
        This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994). Prison

 officials have a duty under the Eighth Amendment to protect prisoners from violent assaults at the

 hands of other inmates. Farmer v. Brennan, 511 U.S. 825, 833 (1994).

        Based on the screening standard set forth above, Mr. Swann's Eighth Amendment

 deliberate indifference to serious medical needs claim shall proceed against Dunn. His Eighth

 Amendment failure to protect claims shall proceed against Dunn, Sevier, Fitch, Davis, Nelson,

 Bookout, Joseph, and Soldaat. His First Amendment retaliation claims shall proceed against Fitch,

 French, and Davis. His Fourteenth Amendment due process claims shall proceed against Sevier,

 Davis, French, Fitch, Nelson, Bookout, and Hendrix. His Fourteenth Amendment equal protection

 claims shall proceed against Nelson and Bookout.

        This summary includes all viable claims identified by the Court. If Mr. Swann believes he

 has raised additional viable claims in the amended complaint, he shall have through April 6, 2021,

 to identify those claims.

                                          IV.
                             SUMMARY AND SERVICE OF PROCESS
        Mr. Swann's Eighth Amendment deliberate indifference to serious medical needs claim

 shall proceed against Dunn. His Eighth Amendment failure to protect claims shall proceed

 against Dunn, Sevier, Fitch, Davis, Nelson, Bookout, Joseph, and Soldaat. His First Amendment

 retaliation claims shall proceed against Fitch, French, and Davis. His Fourteenth Amendment due

                                                   3
Case 2:20-cv-00320-JPH-MJD Document 40 Filed 03/23/21 Page 4 of 5 PageID #: 228




 process claims shall proceed against Sevier, Davis, French, Fitch, Nelson, Bookout, and Hendrix.

 His Fourteenth Amendment equal protection claims shall proceed against Nelson and Bookout.

        Sevier, Fitch, French, Davis, Nelson, and Bookout have already appeared in this action and

 are represented by counsel. They shall have 21 days from the issuance of this Order to respond to

 the amended complaint.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

 Sammy Joseph, Justin Solaat, Officer Dunn, and Jack Hendrix, in the manner specified by Rule

 4(d). Process shall consist of the amended complaint, dkt. [15], applicable forms (Notice of

 Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of Summons), and

 this Order.

        The clerk is directed to add Sammy Joseph, Justin Soldaat, Officer Dunn, and Jack

 Hendrix as defendants on the docket, and to reflect Defendant Nelson's name as Shane Nelson.

 SO ORDERED.

 Date: 3/23/2021




                                                4
Case 2:20-cv-00320-JPH-MJD Document 40 Filed 03/23/21 Page 5 of 5 PageID #: 229




 Distribution:

 TERRANCE SWANN
 956680
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com

 Electronic Service to the Following IDOC Defendant
        Jack Hendrix


 Sammy Joseph
 New Castle Correctional Facility
 1000 Van Nuys Rd
 New Castle, IN 47362


Justin Soldaat
New Castle Correctional Facility
1000 Van Nuys Rd
New Castle, IN 47362

Officer Dunn
New Castle Correctional Facility
1000 Van Nuys Rd
New Castle, IN 47362




                                              5
